Citation Nr: 1109083	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of indebtedness for an overpayment in the amount of $3,636.00.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  He passed away in December 1999, and the appellant is his surviving spouse.  

This matter is on appeal from an October 2006 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The appellant has a valid debt to VA in the amount of $3,636.00.

2. The VA Debt Management Center sent the appellant a letter dated November 4, 2006, advising her that, due to her temporary employment in 2002, a change in her benefits was necessary, and an overpayment had been created; she was notified that she had 180 days to request a waiver of recovery of the indebtedness.

3. The appellant's request for a waiver was received in February 2008.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an overpayment of compensation benefits in the calculated amount of $3,636.00 was not timely.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. § 1.963 (2010).


(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this case, the appellant claims involve the validity of a creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duties to notify and assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Waiver of Overpayment

In this case, the Veteran served in the Navy from June 1964 to June 1968.  He passed away in December 1999, and the appellant is his surviving spouse.  She has been in receipt of nonservice-connected death pension since June 2002.  

In August 2005, the appellant sent an e-mail, stating her desire that her nonservice-connected death pension be stopped, effective September 1, 2005.  Per the appellant's request, the RO sent a letter on August 31, 2005 indicating that her pension payments would be stopped.  However, based on a review of her claimed income, the RO determined that the appellant was employed during 2002, and during the period in which she was receiving benefits.  


Thus, in accordance with the relevant laws governing the amount of pension an unmarried surviving spouse may receive, the RO determined that the appellant had been in fact overpaid.  The appellant was notified on November 4, 2006 of her overpayment.  The letter also informed her of what actions she could take to contest the overpayment determination and how she may request a waiver.  Specifically, in a section titled "What Are Your Rights?", she as advised that "[y]ou have the right to dispute the debt and the right to request a waiver.  If you request waiver, you also have the right to request an oral hearing. Information regarding these options is one the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully."  [Emphasis in original].  

The Board notes that the 180 day notice is not contained in the claims file.  However, as noted, the November 2006 notice of overpayment letter clearly indicated that a notice of the appellant's rights, which included notice of the 180 day filing period, was included in an attachment.  In view of the presumption of regularity under which it is presumed that government officials "have properly discharged their official duties," see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), the Board presumes that proper enclosure was included with the November 2006 letter, and that the appellant was provided accurate information as to the 180 day notice period.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The appellant does not argue the contrary.  Rather, as will be discussed below, the focus of her appeal is that she never received the November 2006 correspondence.

The first correspondence from the appellant in response to the November 2006 letter was not until October 1, 2007, where she stated that she had moved to Arizona in April 2005 and had not been receiving any mail from the RO since March 2006.  She did not seek a waiver of overpayment until February 2008.
Despite her contentions, the RO denied the appellant's request for a waiver of indebtedness, as her application for waiver was not within 180 days of her being notified of the overpayment in November 2006.  

Validity of the Overpayment

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The appellant in this case contends that, when calculating the appropriate monthly pension based on her income and family situation, the RO erroneously applied income that was earned before she began to receive a pension.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2010). 

The provisions of 38 U.S.C.A. § 1115 provide for additional compensation for dependents.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2010).

The evidence indicates that the appellant was awarded a monthly pension amount of $502.00, effective January 1, 2000.  This figure was based on her status as unmarried with no dependents, as well as no monetary income.  This pension was temporarily terminated, effective May 1, 2000 due to the appellant obtaining employment.  However, pension benefits were resumed on June 1, 2001, again on the basis of her status as an unmarried surviving spouse with no dependents and no income.  The new monthly pension amount (in 2001) was $519.00.  In summary, the amounts received from June 1, 2001 to when benefits were stopped on September 1, 2005 were as follows:

Time Period
Total
Monthly Amount
June 1 - Dec. 1, 2001
$3,114.00
$519.00
Dec. 1, 2001 - Dec. 1, 2002
$6,396.00
$533.00
Dec. 1, 2002 - Dec. 1, 2003
$6,492.00
$541.00
Dec. 1, 2003 - Dec. 1, 2004
$6,624.00
$552.00
Dec. 1, 2004 - Sep. 1, 2005
$5,720.00
$572.00
Total
$28,346.00


However, in March 2006, VA informed the appellant that due to income she earned in May 2002 in the amount of $3,104.00, her pension amounts required adjustment.  The appellant has not disputed that she earned this money.  

Pension amounts are calculated by taking the maximum allowable annual pension (for no income) and subtracting any income earned in a calendar year.  The RO presumed that this $3,104.00 was earned each year, and adjusted the appellant's income to as follows:  

Time Period
Adjusted Pension
Monthly Amount
June 1 - Dec. 1, 2001
$3,114.00
$519.00
Dec. 1, 2001 - June 1, 2002
$3,198.00
$533.00
June 1, 2002 - Dec. 1, 2002
$1,650.00
$275.00
Dec. 1, 2002 - Dec. 1, 2003
$3,384.00
$282.00
Dec. 1, 2003 - Dec. 1, 2004
$3,528.00
$294.00
Dec. 1, 2004 - Sep. 1, 2005
$3,090.00
$309.00
Total
$17,953.00


Under these calculations, the appellant was overpaid by $10,393.00, although the RO informed the appellant that she had been overpaid by an amount equal to $10,074.00.  After the appellant asserted that her in income was earned from February to May 2002, and prior to June 1, 2002, the RO issued a July 2008 decision, apparently agreeing that it was incorrect to presume that she had earned income every year from 2001 to 2004.  The appellant also established that she had actually earned $3,640.00 for this period of time and allowed VA to use this figure in its computation. 

As a result, for all periods for which the appellant was receiving pension, with the exception of the period from February 1, 2002 to February 1, 2003, her pension rates were restored to their original figures.  However, for the period from February 1 2002 to February 1, 2003, the adjusted figures were as follows:

Time Period
Original Pension
Adjusted Pension
Difference
Feb. 1- Dec. 1, 2002
$5330.00
$2296.00
$3034.00
Dec. 1, 2002 - Feb. 1, 2003
$1082.00
$476.00
  $606.00
Total
$6412.00
$275.00
$3640.00

As was explained by the RO in its letter to the appellant in July 2008, income must be "annualized" over a 12-month period beginning the first month after the payment was received.  Thus, while she received income from only January to May 2002, that income must be spread out over the entire 12-month period from February 2002 to February 2003.  

Based on the above figures, the Board determines that the RO's calculations for the 12-month period after she was employed were correct, and that the appellant was indeed overpaid by a sum of $3,640.  


Waiver of Overpayment

As a debt of $3,640.00 was found to be validly created, the Board turns to the issue of whether this debt may be waived.  In this case, however, the Board determines that her request for a waiver was not timely filed, and consideration of entitlement to such a waiver is unnecessary.  

Specifically, under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, VA shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) (West 2002).

According to her statements, the appellant apparently did not notify the RO that she had changed addresses when she moved to Arizona in April 2005.  She instead simply relied upon her mail being forwarded to her by the U.S. Postal Service, which she claims stopped doing so in approximately March 2006.  Thus, she denied receiving timely notice of her overpayment, which was sent in November 2006.  In fact, the first correspondence received from her (at her new address) was not until October 2007, and she did not request a waiver of this overpayment until February 2008.  

Overall, a review of the record reveals the appellant did not notify VA of a change of address prior to the mailing of the November 2006 notice of indebtedness, which was mailed to her last known address of record in Ohio.  Crucially, the evidence does not indicate that it was returned by the postal authority as undelivered or undeliverable.  Absent evidence that the appellant notified VA of a change of address and absent evidence that the notice sent to the appellant at her last known address was returned as deliverable, VA is entitled to rely on the address provided.  Woods v. Gober, 14 Vet. App. 214 (2000).   Put another way, the "duty to assist" the appellant in the development of facts pertinent to her claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is not required "to turn up heaven and earth" to find the correct address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Consideration has been given the appellant's assertion that she sent an email to VA in August 2005 that requested a suspension of her receipt of a pension, and that informed VA of her new mailing address.  See Statement from appellant dated September 2007.  She later stated that she informed VA of her address change in September 2005.  In response thereto, VA conducted an archives search that yielded a report of contact received from the appellant on August 26, 2005, wherein she asked that her pension be stopped.  She made no reference to having a new mailing address.  The Board does not find the appellant to a credible historian.

Therefore, the Board concludes that the RO made every available attempt to notify the appellant of her overpayment, based on the information it had at the time.  The fact that the appellant failed to notify the RO of her new address cannot now be construed on the part of VA or the U.S. Postal Service.  Accordingly, the claim for a waiver of overpayment was not timely filed, and the appeal is denied.  




(CONTINUED NEXT PAGE)


ORDER

The appellant's request for a waiver of indebtedness for an overpayment in the amount of $3,636.00 was not timely, and the appeal is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


